DETAILED ACTION
This action is in response to the amendments filed on July 7th, 2021. A summary of this action:
Claims 1-3 have been presented for examination.
Claims 1-3 have been amended
The drawings are objected to
Claims 1-3 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
This action is final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the objections to the specification and drawings
	In light of the applicant’s amendments to the specification, the objection to the specification is withdrawn. 

In light of the applicant’s amendments, the objections to the drawings are maintained in part. However, some of the drawings are still not clearly legible and as such the objection is maintained below for those drawings. 

Regarding the claim objections
	In light of the applicant’s amendments, the claim objections are withdrawn. 

Regarding the § 101 Rejection
	In light of the applicant’s amendments and supporting arguments, the rejection is maintained.

The applicant submits (Remarks, pages 10-12):
Para. 0058 of the filed specification also disclose that "[t]he derivation of the buckling condition by Phelps et al. has another problem," and "[a]ccordingly, doubt remains concerning the reasonableness of the results of Phelps et al." This is a problem of a prior art process.
The applicant’s argument has been fully considered and is not persuasive. 
As an initial matter – as per MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981))”
In addition, MPEP § 2106.05(a) further states: “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)”

improvement is an improvement in the abstract idea itself, i.e. the applicant’s arguments are arguing that the mathematical concept is improvement – this is “not an improvement in technology”. As such, the argument is not persuasive. 

In addition, The applicant’s argued problem is merely “doubt” that “remains” in the mind of the applicant – the specification does not disclose what this “doubt” is, there is no clear articulation of these doubts of the applicant – instead, the specification, and the applicant, merely state that they have some “doubt”.
As such, one of ordinary skill would not have recognized what this “doubt” actually is, i.e. the specification fails to clearly state what the problem with Phelps is. 

The applicant submits (Remarks, pages 10-13):
As disclosed in paras. 0059 and 0089 of the filed specification, such problems in Phelps et al have been solved by the claimed method by eliminating the fitting parameter. In short, Phelps' equation includes "..." (a dimensionless drag coefficient) as a fitting parameter (see also Appendix A of Phelps (pages 19- 20)). Instead of using such fitting parameter, the claimed invention uses "the product of the velocity gradient of Equation (14) and the viscosity," which is "the solution obtained in Section (3-2), 'Theoretical solution for flow around a cylinder excluding the two end regions,' to eliminate the uncertain parameter" (para. 0057 of the filed specification)...How this equation is derived is specifically described in paras. 0060-0089 of the filed specification (the velocity gradient of Equation (14) is referenced in para. 0 07 5)

	The applicant’s argument has been fully considered and is not persuasive. 
As an initial matter – as per MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981))”
In addition, MPEP § 2106.05(a) further states: “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)”

The applicant’s argued improvement is an improvement in the abstract idea itself, i.e. the applicant’s arguments are arguing that the mathematical concept is improvement – this is “not an improvement in technology”. As such, the argument is not persuasive.

	In addition: the applicant submits in remarks pages 10-12 that a problem with Phelps is the “fitting parameter”. As such, for consideration of the improvement to technology the specification needs to show what the unconventional solution to said problem is, and the claims must clearly reflect said solution. The claims do not reflect such a solution – the claims merely recite a distinctly different equation that has resulted from a distinctly different derivation, i.e. the claims merely recite a mathematical equation that results from solving a different mathematical problem. The specification fails to convey how this derivation and resulting solution is an improvement over Phelps, e.g. the specification could have described where/how the derivation differs from Phelps and how this difference results in an improvement, but instead the applicants argued improvement is merely a general 
	In addition, the applicant’s argument requires reading in limitations from the specification – limitations are not read in from the specification.

The applicant further submits (Remarks, page 14): 
...As disclosed in para. 0002 of the filed specification, "[b]ecause the strength of a fiber-reinforced plastic is dependent on its microstructural fiber configuration, including fiber dispersion, orientation, and length, it is important to assess and control the microscopic states of fibers in plastics produced through molding processes." In other words, it is meaningful and important to determine the microscopic status of the fibers in producing a fiber-reinforced plastic through molding processes. Claim 1 recites an improved/better way of determining the microscopic status and assessing the strength of the molded fiber-reinforced plastic.
	
	The applicant’s argument has been fully considered and is not persuasive. 
As an initial matter – as per MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981))”
In addition, MPEP § 2106.05(a) further states: “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)”

improvement is an improvement in the abstract idea itself, i.e. the applicant’s arguments are arguing that the mathematical concept is improvement – this is “not an improvement in technology”. As such, the argument is not persuasive.

	The claimed invention recites a mathematical concept, including an equation, without significantly more.
	The claimed invention is merely applying said concept to the field of use of a “fiber-reinforced plastic” with a “cylindrical fiber” – there is nothing readily apparent from the claims how by this mere general linking of a field of use to the solution is significantly more.
	
Regarding the § 103 Rejection
	In light of the applicant’s amendments and supporting arguments, the rejection is withdrawn.
For clarity of record, see the arguments on Remarks submitted on July 7th, 2021, pages 16-18. 
Drawings
The drawings were received on July 7th, 2021.  These drawings are not acceptable. 
As per MPEP § 608.01(f) and 37 C.F.R. 1.84, “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings;” – the drawings are objected to, they are presented without secure solid black lines and as such are not clearly legible.
Figures 2, 5, 7, and 8 still contain text/numbers that are not clearly legible. The below reproductions are from the drawings submitted on July 7th, 2021. 
Figure 2’s y-axis label has subscripts that are still not clearly legible: 

    PNG
    media_image1.png
    208
    625
    media_image1.png
    Greyscale

Figure 5 contains a similar depiction that is not clearly legible:
	 
    PNG
    media_image2.png
    468
    330
    media_image2.png
    Greyscale
	

Figure 7, as submitted on July 7th, 2021 is still not clearly legible for the numerical values shown:

    PNG
    media_image3.png
    788
    379
    media_image3.png
    Greyscale


Figure 8’s numerical values on the scales of the graph are not clearly legible:

    PNG
    media_image4.png
    764
    286
    media_image4.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical concept without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of an process.

Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
and assessing a strength ... based on factors including a buckling condition, which is a condition under which buckling occurs, of the cylindrical ... moving in a fluid when placed in a contraction flow, which is a flow toward a shrinkage in the longitudinal direction of the fiber, the buckling condition is calculated by a method comprising the steps of:
	multiplying a dimensionless fluid stress distribution, uniquely determined with regard to an aspect ratio r0' of the cylindrical fiber, by μk , wherein μ represents fluid viscosity and k represents the contraction rate, at a location where the cylinder is present, to obtain the fluid stress distribution acting on the cylinder surface in a contraction flow;
	and using a minimum eigenvalue λ0 to derive the buckling condition, wherein the minimum eigenvalue λ0 is the threshold {00613221 }4for buckling derived from the fluid stress distribution on the cylinder surface, , wherein the buckling condition is represented by an equation:
	            
                μ
                k
                 
                ≥
                 
                -
                
                    
                        
                            
                                λ
                            
                            
                                0
                            
                        
                    
                    
                        4
                    
                
                E
                
                    
                        r
                    
                    
                        0
                    
                    
                        '
                        4
                    
                
                
                    
                        log
                    
                    ⁡
                    
                        
                            
                                r
                            
                            
                                0
                            
                            
                                '
                            
                        
                    
                
            
        

	 wherein E is Young's modulus. 


See MPEP § 2106.04(a)(2).

As such, the claimed invention is directed towards a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 


	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 a plastic composition comprising a cylindrical fiber 
molded fiber-reinforced plastic
cylindrical fiber

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. this is an insignificant application:
molding a plastic composition comprising a cylindrical fiber to produce a molded fiber-reinforced plastic;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 a plastic composition comprising a cylindrical fiber 
molded fiber-reinforced plastic
cylindrical fiber


molding a plastic composition comprising a cylindrical fiber to produce a molded fiber-reinforced plastic;

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)):
molding a plastic composition comprising a cylindrical fiber to produce a molded fiber-reinforced plastic;
molded fiber-reinforced plastic
cylindrical fiber

For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, and the prior art made of record as pertinent in the conclusion section, and see the previous citations of pertinent prior art of record in the previous rejections - these demonstrate that the above limitations are well-understood, routine, and conventional. For example, see:
Phelps et al.,  “A model for fiber length attrition in injection-molded long-fiber composites”, as relied upon below 
Lubansky et al., “An approximate solution to flow through a contraction for high Trouton ratio fluids” as relied upon below
Xiang et al., “Simulation of shape dynamics of a long flexible fiber in a turbulent flow in the hydroentanglement process”, as cited in the relevant prior art below in the conclusion
See the citation list in the instant specification, page 2, ¶ 5 and see page 66, ¶ 15
See the other references cited in the pertinent prior art of record below, and the other cited references of record

The claimed invention recites a mathematical concept without significantly more.

Regarding the dependent claims
Claim 2 merely recites additional steps for the mathematical concept, i.e. this is merely using the calculation of claim 1 to perform a second calculation 
Claim 3 merely recites additional steps for the mathematical concept, i.e. this is merely using the calculations of claims 1 and 2 to perform a third calculation 

The claimed invention recites a mathematical concept without significantly more.

Claims allowable over the prior art
Claims 1-3 recite subject matter that is allowable over the prior art, should the claims overcome the other rejections made of record above. 
The dependent claims are allowed by virtue of dependency. 


Claim 1 recites:
	A method of producing a fiber-reinforced plastic, comprising:
	molding a plastic composition comprising a cylindrical fiber to produce a molded fiber-reinforced plastic;
	and assessing a strength of the molded fiber-reinforced plastic based on factors including a buckling condition, which is a condition under which buckling occurs, of the cylindrical fiber moving in a fluid when placed in a contraction flow, which is a flow toward a shrinkage in the longitudinal direction of the fiber, the buckling condition is calculated by a method comprising the steps of:
	multiplying a dimensionless fluid stress distribution, uniquely determined with regard to an aspect ratio r0' of the cylindrical fiber, by μk , wherein μ represents fluid viscosity and k represents the contraction rate, at a location where the cylinder is present, to obtain the fluid stress distribution acting on the cylinder surface in a contraction flow;
	and using a minimum eigenvalue λ0 to derive the buckling condition, wherein the minimum eigenvalue λ0 is the threshold {00613221 }4for buckling derived from the fluid stress distribution on the cylinder surface, , wherein the buckling condition is represented by an equation:
	            
                μ
                k
                 
                ≥
                 
                -
                
                    
                        
                            
                                λ
                            
                            
                                0
                            
                        
                    
                    
                        4
                    
                
                E
                
                    
                        r
                    
                    
                        0
                    
                    
                        '
                        4
                    
                
                
                    
                        log
                    
                    ⁡
                    
                        
                            
                                r
                            
                            
                                0
                            
                            
                                '
                            
                        
                    
                
            
        

	 wherein E is Young's modulus. 

None of the prior art of record, either taken alone or in combination, teach the claimed invention when taken as a whole.

The closest combination of prior art of record is the previous combination of prior art relied upon of Phelps et al., “A model for fiber length attrition in injection-molded long-fiber composites”, 2013 in view of Lubansky, “An approximate solution to flow through a contraction for high Trouton ratio fluids”, 2007 and in further view of Hernandez et al., “Theoretical Analysis of Fiber Motion and Loads During Flow”, 2004

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Dinh et al., “A Rheological Equation of State for Semi-concentrated Fiber Suspensions”, 1984 – see equation 16 and the surrounding description. 

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Durin et al., “A matricial approach of fibre breakage in twin-screw extrusion of glass fibres reinforced thermoplastics”, see the abstract, see §2.2, see §2.3.

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Aly, see § 2.2, specifically pages 12-17

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Aboudi et al., “Buckling analysis of fibers in composite materials by wave propagation analogy”, 2006 – see § 4 on pages 5175-5180.

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Turkovich et al., “Fiber Fracture in Reinforced Thermoplastic Processing”, 1983 – see page 744, equation 1. 
The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Simon, “ANALYSIS OF FIBER ATTRITION AND FIBER-MATRIX SEPARATION DURING INJECTION MOLDING OF LONG FIBERREINFORCED THERMOPLASTIC PARTS”, 2017, Master’s Thesis from the Austrian Biotech University of Applied Sciences - see page 11, last two paragraphs, see § 1.4.2 on pages 30-36, see § 2.7 on pages 48-53.

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Nguyen et al., “Validation of New Process Models for Large Injection-Molded Long-Fiber Thermoplastic see § 2.2.

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Tseng et al., “LONG FIBER ORIENTATION AND STRUCTURAL ANALYSIS USING MOLDEX3D, DIGIMAT AND ABAQUS SIMULATIONS”, 2017 – see page 940, also see figure 1.

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with newly cited Bechara, “MODELING FIBER DAMAGE DURING PROCESSING OF LONG FIBER-REINFORCED THERMOPLASTIC COMPOSITES”, 2021, University of Wisconsin-Madison PhD Dissertation  - see page 68, equation 4.6, see page 84-85. 

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with previously cited Xiang et al., “Simulation of shape dynamics of a long flexible fiber in a turbulent flow in the hydroentanglement process”  – see § 2 and equation 1

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with previously cited 

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with previously cited Manikantan, “DYNAMICS OF SINGLE SEMIFLEXIBLE FILAMENTS IN A VISCOUS FLUID”, 2012  - see page 69, equations A.7 and A.8., this is a dimensionless ratio of “strain” for buckling to shear rate using eigenvalues and aspect ratio (            
                ε
            
         is aspect ratio) 

The next closest combination of prior art of record is the combination of prior art previously relied upon, as cited above, taken in further combination with previously cited Benjamin Lewis, “The Use of the Flexural Modulus in the Comparison of Fiber Orientation Models for Concentrated Suspensions in Short Fiber-Filled Thermoplastics”, 2013, Master’s Thesis, Baylor University, see pages 29-30.

While these combinations of prior art teaches some portions of the claimed invention, they fail to teach the entire claimed invention when read in combination.
None of the combinations stated above, nor any other combination of the prior art of record fairly teaches:
...
and using a minimum eigenvalue λ0 to derive the buckling condition, wherein the minimum eigenvalue λ0 is the threshold {00613221 }4for buckling derived from the fluid stress distribution on the cylinder surface, , wherein the buckling condition is represented by an equation:
	            
                μ
                k
                 
                ≥
                 
                -
                
                    
                        
                            
                                λ
                            
                            
                                0
                            
                        
                    
                    
                        4
                    
                
                E
                
                    
                        r
                    
                    
                        0
                    
                    
                        '
                        4
                    
                
                
                    
                        log
                    
                    ⁡
                    
                        
                            
                                r
                            
                            
                                0
                            
                            
                                '
                            
                        
                    
                
            
        

	 wherein E is Young's modulus. 
when taken in combination with the remaining limitations and elements of the claimed invention.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Bechara et al., “Novel modeling approach for fiber breakage during molding of long fiber-reinforced thermoplastics”, July 2021, page 2. The Examiner notes that while Bechara et al., was published after the effective filing date of the claimed invention, Bechara is relied upon merely as a summary of the state of the prior art, wherein Bechara is summarizing concisely numerous references from before the effective filing date (e.g., Durin et al., Phelps et al., Forgacs et al., etc) and as such provides a concise summary of the state of the art. For more details – see the cited references in Bechara’s summary. 
 For example, page 2, col. 2 summarizes the state of the prior art as:

    PNG
    media_image5.png
    543
    674
    media_image5.png
    Greyscale


Phelps et al., “A model for fiber length attrition in injection-molded long-fiber composites”, 2013 equations 10-14 and the surrounding description, and see the combination [as made explicit in Phelp’s for these equations] of Phelps’s with  Dinh et al., “A Rheological Equation of State for Semi-concentrated Fiber Suspensions”, 1984 – see equation 16 and the surrounding description. 
Durin et al., “A matricial approach of fibre breakage in twin-screw extrusion of glass fibres reinforced thermoplastics”, see the abstract, see §2.2, see §2.3.
Aly, “Buckling assessment of axially loaded cylindrical shells with random imperfections”, PhD Dissertation from Iowa State University, 1995 - see § 2.2, specifically pages 12-17
 Aboudi et al., “Buckling analysis of fibers in composite materials by wave propagation analogy”, 2006 – see § 4 on pages 5175-5180.
Nguyen et al., “Validation of New Process Models for Large Injection-Molded Long-Fiber Thermoplastic Composite Structures”, Pacific Northwest National Laboratory, US Department of Energy, Feb. 2011, PNNL-21165 – see § 2.2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128